Case 3:18-cV-16231-I\/|AS-T.]B Document 1 Filed 11/16/18 Page 1 of 9 Page|D: 1

COUGHLIN DUFFY LLP

Adam M. Smith (A88124)

Michael J. Aiello (MA7828)

350 Mount Kemble Avenue

P.O. Box 1917

Morristown, New Jersey 07962-1917

(973) 267-0058

Atromeysfor Plaintz]jf Zurich American fnsumnce Company

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

DOCKET NO:

ZURICH AMERICAN INSURANCE
COMPANY Civil Action

Plaintiff, COMPLAINT FOR DECLARATORY

JUDGMENT

v.
EVEREST NATIONAL INSURANCE Document Filed Electronically
COMPANY and DMJ INDUSTRIAL
SERVICES LLC

Defendants,

 

 

Plaintiff, Zurich American Insurance Company (“Zurich”), by way of Complaint for
Declaratory Judgrnent against defendants, Everest National lnsurance Cornpany (“Everest”) and
DMJ Industrial Services LLC (“DMJ”), alleges as follows:

NATURE OF THE ACTION

1. This declaratory judgment action arises from the personal injury action entitled
Timothy Mahoney vs. Um`on Paving and Construcrion Company, et al., Docket No. HUD-L-433-
17 (the “Underlying Action”).

2. Zurich issued Comrnercial General liability Policy Nurnber GLO 3866246-10 to

Union Paving and Construction (“Union”), for the period April 1, 2015 to April 1, 2016 (the

Case 3:18-cV-16231-I\/|AS-T.]B Document 1 Filed 11/16/18 Page 2 of 9 Page|D: 2

“Zurich Policy”), and is currently providing the defense for Union in the Underlying Action
under the Zurich Policy.

3. Everest issued Commercial General Liability Policy Number CF4GL00587-151
to DMJ, for the period September 8, 2015 to September 8, 2016 (the “Everest Policy”).

4. Union and DMJ entered a Subcontract dated April 2, 2015, (the “Subcontract”)
Which provides that DMJ Would procure Commercial General Liability Insurance naming Union
as an additional insured.

5. Zurich has repeatedly tendered Union’s defense and indemnity for the Underlying
Action to Everest on the ground that Union qualifies as an additional insured under the Everest
Policy.

6. Although Everest has acknowledged that Union qualifies as an additional insured
under the Everest Policy, it has refused to defend Union on a primary, non-contributory basis in
accordance with its policy language

7. In this action, Zurich seeks a declaration that Everest has a duty to defend and
indemnify Union in the Underlying Action on a primary, non-contributory basis, under the
Everest Policy.

PARTIES

8. Zurich is a New York corporation, engaged in the insurance business, with a
statutory home office located at 4 World Trade Center, 150 Greenwich Street, New York, New
York 10007, and a principal place of business in Illinois.

9. Everest is a New Jersey corporation With a principal place of business in New

Jersey.

Case 3:18-cV-16231-I\/|AS-T.]B Document 1 Filed 11/16/18 Page 3 of 9 Page|D: 3

10. DMJ is a New Jersey limited liability company With a principal place of business

in New Jersey.

JURISDICTION AND VENUE

 

11. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332, §2201
and §2202 because: (i) there is an actual controversy between the parties; (ii) the amount in
controversy exceeds $75,000, exclusive of interest and costs', and (iii) the matter is between
citizens of different states.

12. Venue is proper under 28 U.S.C. §1391 because a substantial part of the events
giving rise to the claim occurred in this district

THE UNDERLYING ACTION

13. On or about January 26, 2017, Timothy l\/lahoney (“Mahoney”) filed the
Underlying Action against Union. A copy of the Complaint in the Underlying Action is attached
hereto as Exhibit A.

14. l\/lahoney alleges that he was injured on January 15, 2016, While Working as an
iron worker employed by DMJ on the Bayonne Bridge/Turnpike Extension.

15. Mahoney alleges that a caisson, approximately twenty-five long and five feet in
diameter, began to roll, striking Mahoney as he attempted to avoid the structure

16. The Complaint asserts a cause of action against Union for negligence, alleging,
among other things, failure to exercise due care for the safety of Mahoney.

THE SUBCONTRACT
17. The insurance provision of the Subcontract set forth as follows:

INSURANCE

12.1 SUBCONTRACTOR’S INSURANCE. Prior to the start of
Subcontractor’s Worl<, the Subcontractor shall procure and maintain in force until
final completion and acceptance of the Prirne Contract by the Owner, Worker’s

Case 3:18-cV-16231-I\/|AS-T.]B Document 1 Filed 11/16/18 Page 4 of 9 Page|D: 4

Cornpensation Insurance, Employer’s Liability Insurance, Comprehensive or
Cornrnercial General Liability Insurance on an occurrence basis, pollution or
professional coverage When required, professional on occurrence or claims made
basis, and all insurance required of the Contractor under the Prime Contract. The
Contractor, OWner and other parties as designated in the Prime Contract shall be
named as additional insured on each of these policies.

18. Based on the insurance provision to the Subcontract, Union was to be an
additional insured under the Everest Policy issued to DMJ.
THE EVEREST POLICY
19. Everest issued the Everest Policy to DMJ for the policy period September 8, 2015
to September 8, 2016, with liability limits of $2,000,000 per occurrence and $4,000,000 in the

aggregate

20. The Everest Policy includes the following Additional Insured Provision:

ADDITIONAL INSURED - OWNERS, LESSEES OR
CONTRACTORS - AUTOMATIC STATUS WHEN REQUIRED IN
CONSTRUCTION AGREEMENT WITH YOU

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Section II-Who Is An Insured is amended to include as an
additional insured any person or organization for Whom you are
performing operations when you and such person or organization
have agreed in writing in a contract or agreement that such person
or organization be added as an additional insured on your policy.
Such person or organization is an additional insured only With
respect to liability for "bodily injury“, "property damage" or
"personal and advertising injury caused in whole or in part, by

)_A

Your acts or omissions; or
2. The acts or omissions of those acting on your behalf; in the
performance of your ongoing operations for the additional insured.
21. The Everest Policy includes a Primary and Noncontributory - Other Insurance

Condition endorsement Which modifies the Other Insurance Condition as follows:

PRIMARY AND NONCONTRIBUTORY -

Case 3:18-cV-16231-I\/|AS-T.]B Document 1 Filed 11/16/18 Page 5 of 9 Page|D: 5

OTHER INSURANCE CONDITION

The following is added to the Other Insurance Condition and supersedes
any provision to the contrary:

Primary and Noncontributory Insurance
This insurance is primary to and Will not seek contribution from any other
insurance available to an additional insured under your policy provided
that:
(1) The additional insured is a Named Insured under Such other
insurance; and
(2) You have agreed in writing in a contract or agreement that this
insurance would be primary and would not seek contribution
from any other insurance available to the additional insured.
CLAIMS CORRESPONDENCE

22. By email dated l\/lay 12, 2017, Zurich tendered defense and indemnity of Union to
Everest.

23. By letter dated March 8, 2018, Sedgwick Claims Management (“Sedgwick”), on
behalf of Everest, accepted Zurich’s tender of defense pursuant to a reservation of rights, stating
that Everest’s indemnification of Union would extend only to the negligent acts or omissions of
DMJ and not to those of Union. The letter further stated Everest was “open to discussing
settlement options with under a scenario where Everest and Zurich join forces to enter into and
ultimately fund settlement in this matter.”

24. By email dated June 21, 2018, Zurich requested Everest reconsider its position
and agree to defend Union in the Underlying Action without reservation and requesting Zurich’s
contribution to any settlement

25. By letter dated June 25, 2018, Sedgwick, on behalf of Everest reiterated their

accepted Zurich’s tender of defense pursuant to a reservation of rights.

Case 3:18-cV-16231-I\/|AS-T.]B Document 1 Filed 11/16/18 Page 6 of 9 Page|D: 6

f

26. By email dated July 12, 2018, Zurich requested Everest re-review their position
and fully accept Zurich’s tender Without reservationl Everest never responded to Zurich’s July
12, 2018 email.

COUNT ONE DECALAB_ATORY JUDGMENT: EVEREST HAS A DUTY TO
DEFEND UNION

27. Zurich repeats and re-alleges each and every allegation in Paragraphs l through
23 as if fully set forth herein.

28, Under the terms of the Everest Policy, Everest has an obligation to defend Union
as additional insureds in the Underlying Action on a primary, non-contributory basis.

29. To date, Everest has failed to acknowledge its obligation to defend Union in the
Underlying Action.

30. An actual case or controversy exists between Zurich and Everest concerning
Union’s entitlement to a defense for the Underlying Action under the Everest Policy.

31. A resolution of this dispute is necessary to resolve Everest’s duty to defend Union
in the Underlying Action and to reimburse Zurich for fees and expenses, Which it has expended
on Union’s defense.

32. Therefore, Zurich seeks a judicial determination and declaration that Everest is
obligated to defend Union in the Underlying Action on a primary, non-contributory basis.

COUNT TWO DECALARATORY JUDGMENT: EVEREST HAS A DUTY TO
INDEMNIFY UNION

33. Zurich repeats and re-alleges each and every allegation in Paragraphs 1 through
29 as if fully set forth herein.
34. Under the terms of the Everest Policy, Everest has an obligation to indemnify

Union as additional insureds in the Underlying Action on a primary, non-contributory basis.

Case 3:18-cV-16231-I\/|AS-T.]B Document 1 Filed 11/16/18 Page 7 of 9 Page|D: 7

35. To date, Everest has failed to acknowledge its obligation to indemnify Union in
the Underlying Action.

36. An actual case or controversy exists between Zurich and Everest concerning
Union’s entitlement to indemnity for the Underlying Action under the Everest Policy.

37. A resolution of this dispute is necessary to resolve Everest’s duty to Union in the
Underlying Action.

COUNT THREE EOUITABLE SUBROGATION

38. Zurich repeats and re-alleges each and every allegation in Paragraphs l through
35 as if fully set forth herein.

39. Zurich has paid all of Union’s defense costs in the Underlying Action.

40. Everest wrongfully failed to provide Union with a defense in the Underlying
Action.

41. Everest’s failure to provide a defense to Union on a primary, non-contributory
basis in the Underlying Action is in violation of the terms of the Everest Policy.

42. As a direct and proximate result of Everest’s failure to provide a defense in
violation of its obligations set forth in the Everest Policy, Zurich has incurred considerable
defense costs on behalf of Union.

43. An actual and justiciable controversy exists between Zurich and Everest regarding
Everest’s obligation to reimburse Zurich for the defense costs incurred on behalf of Union in the
Underlying Action.

44. Accordingly, the Court should award to Zurich, and order Everest to pay, all
amounts that Zurich has incurred, or will incur, in the defense of Union in the Underlying

Action, from the date of initial tender to the present, plus interest.

Case 3:18-cV-16231-I\/|AS-T.]B Document 1 Filed 11/16/18 Page 8 of 9 Page|D: 8

PRAYER FOR RELIEF
WHEREFORE, Zurich respectfully requests that the Court enter a judgment:

1. On the first cause of action, declaring Everest must defend Union in the
Underlying Action as insureds on a primary, non-contributory basis.

2. On the second cause of action, declaring Everest must indemnify Union in the
Underlying Action as insureds on a primary, non-contributory basis.

3. On the third cause of action, awarding Zurich money damages against Everest for
all defense costs incurred by Zurich in the defense Union in the Underlying
Action, plus interest

4. For such other and further relief as the Court deems just and proper.

COUGHLIN DUFFY LLP

By: /s/Adam M. Smith
Adam M. Smith, Esq.
Michael J. Aiello, Esq.
350 Mount Kemble Avenue
P.O. Box 1917
Morristown, New Jersey 07962-1917
Attorneysfor Plaz'nti]_”fs‘,
Zurz`ch American Insurance Company

Dated: November 16, 2018

1544 (REV_OSHSJ Case 3:18-CV-16291-MAS-Télivi,ioqg@%k §ihe§é,iJl€/léz Page 9 of 9 Page|D: 9

The JS 44 civil cover sheet and the information contained herein neither re lace nor supplement the filin and service of pleadings or other papers as required by law, except as

provided by local rules ofeonrt. This form, approved by the Judieial Con erence ot`the

purpose of initiating the civil docket sheet (sEErNsraucrroNs oiv NEXrPAGE or mrs FORM.;

nited States in eptember 1974, is required for the use ofthe Cleri< of Court for ih`e

 

1. (a) PLAINTIFFS

ZURICH AN|ER|CAN |NSURANCE COMPANY

(b) County of Residence of First Listed Plaintiff

Cook County (|L)

(EXCEPT IN U.S. PLA!NTIFF CA.S'ES)

(C) Attol‘neys (Fr'rm Ncrme, Address, and Te!ephane Numbe))

Cough|in Duffy

350 Mount Kemb|e Ave. MOrriStOWn, NJ 07962 (973) 267-0058

DEFENDANTS

NOTE:

At‘tot“neys (.[,FK)rown)

 

(JN U.S. PLA!NT!FF CASES ONL 1',1

lN LAND CONDEMNA'I`ION CASES
THE TRACT OF LAND lNVOLVED.

EVEREST NAT|ONAL lNSURANCE COMPANY and DN'|J
|NDUSTR|AL SERV|CES LLC

Courrty of Resirlenee of First Listed Dcfcndant _§Ome|'$et Coumy'(NJl _

, use THE Loci\'rion_or.x__

ii. tv

 

II. BASIS OF JURISDICTION (Pi'rrcr:rm "X”i‘n OneBa.rOrrl'y)

 

(Far D:'versir_r Ca.res 01:1:\9

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Piaae an ",r" iii oiie' `.s}»i`f)r inuran
‘ and One Baxfor Dgfrnn':m!)

 

 

 

 

 

 

 

Cl 448 Educa\ion

555 Prison Condition

 

 

 

111 1 UiS. Governrnent El 3 Federal Qnesrion FTF DEF ` _ .ETF ,_ 'D_EF
Plaimifi` (U.S. Governmerir Not a Pm'ty) Citizen ofThis State C| l 6 1 incorporated or Prinoipa| Place C| 4 EJ 4
of Business 111 This Stale ‘ t
El 2 U.S. Governmenl 5 4 Diversity Citizen ofAnother Srare Cl 2 E‘.| 2 |ncorporated and Prineipa| Place ij ` 5` _ CI! 5
Defendant (l'ndicare C."n'zenshr`,i: ofPar!r`e.s iri f!em I!f) of aniness ln Anolher Srate
Citizen or Subjeci ofa Cl 3 |J 3 Foreign Nation y _IJ 6 13 6
Forcir,n Counrry ' t _

IV. NATURE OF SUIT (Pi'ace un “X" in One an Onl_v) Cllck here for: Nature of`Suit Code Deseri tions.i - '

l. . ' CON'I`R-ACT ' ' "i"ORTS' ~ ' .FORFEITUREIPENALT¥’§'= 'BANKRUP-TC¥`-' - -` l- `- OTHER STATU'TES l

5 1101nsurunce PERSONAL INJURY PERSONAL INJUR\' Cl 625 Drug Re|aled Seizure Cl 422 Appea| 28 USC 158 El 375 False C|aims Act '

CJ 120 Marine Cl 310 Airplane El 365 Personal Injnry - of`Property 21 USC 881 Cl 423 Withdmwal El 376 Qui Ta:n (31 USC

EI 130 Mil]er Aet D 315 Ait‘plane product Prodnet Liability D 690 Other 28 USC 157 3729(a))

0 140 Negotiable lnstrument Liability El 367 Health Carel ij 400 Siate Reapporiiomnent

E| 150 Reeovery ovaerpayment E`_'l 320 Assaul\, Libel dc Fhannaeeutica| PROPERTY RlGHTS -` 111 410 Antitrnst
& Enforcerneni oi`Judginem Slander Persona| lnjury ij 820 Copyrights El 430 Banks and Eankirlg

E| 151 Medicare Acl 0 330 Federal Employers‘ Producl Liabiliiy Cl 830 Patenl |J 450-Cemnierce ~ .-».- -

CI 152 Recovery of Det'aulted Liabilily El 368 Asbcstos Pcrsonal ij 835 Patent - Abbrevirned Cl 460 Depcriaiion `
Stndem Loans Cl 340 Murine lnjury Produet Ncw Drug Applicznion Cl 470 Rn_cketeer lnllu_enep_d and
(Exclude.r Veterans} El 345 Marinc Product Liabiliiy Cl 840 Trademark ‘Corrupt Orgaziiiaiiiii_:`:

Cl 153 Recovery of Overpaylnenr Liability PERSONAL PRDPERTY LABOR SOC|AL SECURITY' 1:| 480 Consl.nncr Cr_e`dir
of Vereran‘s Beneiits ij 350 Motor Veliiele |Z| 370 Other Fraud Cl 710 Fair Labor Standards Cl 861 HIA (13951`0 El 485 Teleplione "C`onsuiner_

C| 160 Stockholders‘ Suits Cl 355 Motor Vehiele Cl 371 Trutli in Lending Aet Cl 862 Birick Lung {923) Preiection Aci

CF 190 Other Contract Product L`lnbility Cl 380 Other Personal G 720 Labotr'Management E| 863 DIWCIDIWW (405(g]) ij 490 Cab|e!Sat TV .

Cl 195 Contract Produot Liability D 360 Other Personal Property Damagc Relations EI 864 SSID Title XVI Cl 850 Securities/Commodiliesl

CI 196 Frunchise [njury |'J 385 Property Dainage Cl 740 Railway Laber Act EI 865 RSI (405[g)) Exchiingc _

El 362 Pcrsonal lnjury - Producl Liabi[ity Cl 751 Family and Medienl Cl 890 Other Slatu_tory Actio_ns
Medieal Malpraciice Leave ncr M Cl 891 Agricultural Acts
l . " REAL` PROPERT¥ ClVlL`RlGHTS PR]_§ONER PETITIONS ij 790 Other Labor Litigation FEDERAL*TAX-SUITS ' El 893 Environmanal M;niers

CI 210 Land Condcmnation U 440 Other Civil Rights Hnbens Corpus: 13 791 Employec Retirement ij 870 Taxes (U.S. Plaintil`f El 895 Freedom oflnl`ormation

CI 220 Foreclosure EI 441 Voting El 463 Alien Detainee lucerne Security Act or Defendant) Act

ij 230 Rent Lease dr Ejeetment Cl 442 Employment EI 510 Metions to Vacate L'.l 871 lRS-Third Pariy C| 896 Arbitrarion

_El 240 Torts to Land Cl 443 Housingl Sentence 26 USC 7609 Cl 899 Administralivc Proc¢':dnre

ij 245 Ton Prodnt:t Liability Acconnnodaticms C| 530 General AeL/Revie\v or Appeul of

C| 290 Al| Other Rea| Properly Cl 445 A:uer. w/Disabilities - CI 535 Dealh Penalty iMMlGRATION Ageney Deeision

Ernployrnent Other: 13 462 Naturalization App|ication Cl 950 Constilntionality 01`
D 446 A:ner. w/Disabilities - |Il 540 Manriamus & Other EI 465 Other immigration Strne Statutes
Other El 550 Civil Rights Actions
Cl
Cl

 

 

560 Civil Dera'niee -
Conditions of
Conf'ineinent

 

 

 

 

V. ORIGIN (P!ace an "X" i'rr One Box Om'y)

Kl Original D 2 Removed from ij 3 Remancled from L'.l 4 Reinstated or E| 5 Tl-ansferred from Cl 6 Mnliidistriet- ;|J 8' Mult_idist_rict
Procceding State Court Appcllatc Court Reopened Anoth¢r District Litigation - ` Litigaiion -
' (.rpecifv) Transfer Direct Fi]c

 

Vl. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

 

111

‘1-2

UNDER RULE 23, F.R.CV.P.

vIII. RELATED CASE(S)

DEMAND 5

Cite the U.S. Clvil Statut€ under Which you are filing (Da mar cite jurisdictional slander nm'ess diversity):

28 U.S.C Sections 132, 220

Brief description ofcause:
Dec|aratory Judgment

CHECK IF THlS IS A CLASS AC'I`ION

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

1:| Yes |JNo

 

 

IF ANY ties ""*""“°“`°"4'° IUDGE Joseph v isabella DOCKET NUMBER Huo-L-433-17
DATE SIGNATURE OF ATTOR.NE¥ OF R.ECORD
1016/2018 fsi'Adam Smith
FOR OFFICE USE ONLY
RECE[PT # AMOUNT APPI.YING IFP JUDGE MAG. JUDGE

